The plaintiff in error was convicted in the county court of Hughes county on a charge of having the unlawful possession of intoxicating liquor, *Page 143 
and was sentenced to pay a fine of $50 and to confinement in the county jail for a term of 60 days.
The judgment was rendered September 24, 1926. The appeal was lodged in this court January 24, 1927, 122 days after the judgment and sentence. Section 2808, Comp. Stat. 1921, requires that the appeal from a conviction for a misdemeanor be filed in this court within 120 days. Where the appeal is not filed within this period, this court does not acquire jurisdiction.
The appeal is dismissed.